     Case 1:19-cr-00256-NONE-SKO Document 269 Filed 11/23/20 Page 1 of 2


 1     Barbara Hope O’Neill #102968
       Attorney at Law
 2     Post Office Box 11825
       Fresno, California 93775
 3     Telephone: (559) 459-0655
       Fax: (559) 459-0656
 4
       Attorney for Demar Marshall
 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11     UNITED STATES OF AMERICA,                            CASE No: 1:19-cr-00256-NONE
12                        Plaintiff,
                                                            NOTICE OF REQUEST TO SEAL
13                                                          EXHIBIT 2 OF DEMAR
       Demar Marshall,                                      MARSHALL’S MOTION FOR
14                                                          BAIL REVIEW
                                                            ORDER ATTACHED
15                        Defendant.
16

17
         Pursuant to Local Rule 141(b) Demar Marshall by and through his attorney provides notice
18
      that he is requesting to file under seal: Exhibit 2 of his Notice of Motion and Motion for Bail
19
      Review. The aforementioned documents were emailed to the Court and counsel on November
20    19, 2020.
21

22

23
      Dated: November 20, 2020                              Respectfully submitted,
24

25
                                                         s/s Barbara Hope O’Neill
26                                                        Barbara Hope O’Neill
                                                       Attorney for Demar Marshall
27

28
                                                        1
     Case 1:19-cr-00256-NONE-SKO Document 269 Filed 11/23/20 Page 2 of 2


 1                                      ORDER
 2    IT IS SO ORDERED.
 3
      Dated:   November 20, 2020
 4                                          UNITED STATES MAGISTRATE JUDGE
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                            2
